Name: Council Decision (CFSP) 2015/1926 of 26 October 2015 amending Decision (CFSP) 2015/778 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED)
 Type: Decision
 Subject Matter: natural environment;  international security;  European construction;  criminal law;  regions and regional policy;  migration;  cooperation policy
 Date Published: 2015-10-27

 27.10.2015 EN Official Journal of the European Union L 281/13 COUNCIL DECISION (CFSP) 2015/1926 of 26 October 2015 amending Decision (CFSP) 2015/778 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 May 2015, the Council adopted Decision (CFSP) 2015/778 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED) (1). (2) On 24 September 2015, the Operation Commander proposed that the operation be named SOPHIA. (3) Decision (CFSP) 2015/778 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Name of the operation In the title and throughout the text of Decision (CFSP) 2015/778, the name EUNAVFOR MED shall henceforth be replaced in all instances by the name EUNAVFOR MED operation SOPHIA and any necessary grammatical changes shall be made. Article 2 Entry into force This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 26 October 2015. For the Council The President F. MOGHERINI (1) Council Decision (CFSP) 2015/778 of 18 May 2015 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED) (OJ L 122, 19.5.2015, p. 31).